
	

114 HR 350 : Human Trafficking Prevention, Intervention, and Recovery Act of 2015
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 350
		IN THE SENATE OF THE UNITED STATES
		January 28, 2015Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To direct the Interagency Task Force to Monitor and Combat Trafficking to identify strategies to
			 prevent children from becoming victims of trafficking and review
			 trafficking prevention efforts, to protect and assist in the recovery of
			 victims of trafficking, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Human Trafficking Prevention, Intervention, and Recovery Act of 2015. 2.Interagency task force report on child trafficking primary prevention (a)ReviewThe Interagency Task Force to Monitor and Combat Trafficking, established under section 105 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103), shall conduct a review that, with regard to trafficking in persons in the United States—
 (1)in consultation with nongovernmental organizations that the Task Force determines appropriate, surveys and catalogues the activities of the Federal Government and State governments to deter individuals from committing trafficking offenses and to prevent children from becoming victims of trafficking;
 (2)surveys academic literature on deterring individuals from committing trafficking offenses, preventing children from becoming victims of trafficking, the commercial sexual exploitation of children, and other similar topics that the Task Force determines appropriate;
 (3)identifies best practices and effective strategies to deter individuals from committing trafficking offenses and to prevent children from becoming victims of trafficking; and
 (4)identifies current gaps in research and data that would be helpful in formulating effective strategies to deter individuals from committing trafficking offenses and to prevent children from becoming victims of trafficking.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Interagency Task Force to Monitor and Combat Trafficking shall provide to Congress, and make publicly available in electronic format, a report on the review conducted pursuant to subparagraph (a).
 3.GAO Report on interventionOn the date that is 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report, which shall include—
 (1)information on the efforts of Federal and select State law enforcement agencies to combat human trafficking in the United States; and
 (2)information on each Federal grant program, a purpose of which is to combat human trafficking or assist victims of trafficking, as specified in an authorizing statute or in a guidance document issued by the agency carrying out the grant program.
 4.Provision of housing permitted to protect and assist in the recovery of victims of traffickingSection 107(b)(2)(A) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(b)(2)(A)) is amended by inserting before the period at the end the following: , including programs that provide housing to victims of trafficking. 5.Victim of trafficking definedIn this Act, the term victim of trafficking has the meaning given such term in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).
		
	Passed the House of Representatives January 27, 2015.Karen L. Haas,Clerk
